Citation Nr: 1412619	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-14 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from July 1945 to August 1946 and from November 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This claim was previously before the Board in June 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's hearing loss had onset in service.

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus had onset in service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

In addition, under case law, VA recognizes that normal thresholds for hearing under the applicable range of frequencies is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, although not necessarily a hearing disability for VA purposes.  See Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

The service treatment records show that whispered voice tests were normal in June 1945, August 1946, and November 1950.  There is no hearing test of record from later in the second period of active service.  The Notice of Separation from the first period of active duty states that the Veteran served as a motor machinist's mate on the USS Frost and USS Nueces.  The DD Form 214 from his second period of active service does not list his military occupation and indicates that he served on the USS Redstart.  The Veteran wrote in February 2010 that during his first tour he was on watch in the engine room for long periods without hearing protection and that the noise was overwhelming.  During his second tour he was an engineman 3rd class and was subjected to loud engine noise on a daily basis.  He also was subjected to noise from large guns, and hearing protection was not used.  Therefore, the record shows that the Veteran was exposed to acoustic trauma in service.  

In December 2012 the Veteran wrote that noise exposure from employment before his first period of service was minimal.  His later civilian employment was as a parts man at car dealership and as a real estate broker for over 40 years without noise exposure.  

Private treatment from December 2001 showed bilateral mild to moderately severe sensorineural hearing loss.  In October 2010 the Veteran had an examination arranged through VA QTC Services.  The examiner noted that the Veteran had no pre- or post-military occupational or recreational noise exposure and that during service he was exposed to noise.  The Veteran reported that the onset of tinnitus was in 1945.  On audiological testing, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
75
80
LEFT
35
40
65
75
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  The examiner opined that the hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.  The rationale was limited exposure to noise and no evidence of hearing loss during service.  The examiner also noted that the service treatment records do not include a separation examination, which left a small probability that the Veteran suffered from hearing loss and tinnitus during service.  However, the examiner also wrote that the current hearing loss was likely much more severe than any loss that was sustained during service.  A July 2013 examination report addendum noted that noise exposure during service was conceded and gave the same opinion and similar rationale as in the original examination report.  The current hearing loss was likely related to the effects of presbycusis (age related hearing loss).

A private physician wrote in May 2011 that he evaluated the Veteran and that an audiogram showed symmetrical mid and high frequency sensorineural hearing loss compatible with noise exposure and presbycusis.  The physician felt a significant portion of the Veteran's hearing loss is likely from military noise exposure.

Although the July 2013 opinion from the VA examiner states that the Veteran has presbycusis, both of the examiner's opinions indicate that there was some degree of hearing loss related to service.  The private physician also felt that a significant portion of the hearing loss was from military noise exposure.  Furthermore, the Veteran's reports regarding his tinnitus symptomatology are credible.  Since service connection may be granted for any disease first diagnosed after discharge when the evidence establishes a link to service, and since the competent and probative evidence of record is at least in equipoise, the Board finds that service connection for hearing loss and tinnitus are warranted. 38 C.F.R. § 3.303(d).


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


